DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 12/14/21. The claims 1, 4-11, 14-17, 29, 31-35, 42-46 are pending. The claims 1, 4, 5, 7-11, 14, 15, 29, 31, 32, 34, 43 have been amended. Claims 44-46 are new. 
Response to Arguments
Applicant’s arguments, filed 12/14/21, with respect to the rejection of claims 1, 5-11, 15-17, 34-35, 40 and 41 under 35 USC 102(a)(1) as being anticipated by McCllelan et al (US2014/0128888) have been fully considered but are not persuasive. Applicant argues the amendment to recite “an exit hole extending through the tubular wall and located in the sheath between the sheath proximal end and the sheath distal end, wherein the exit hole is located entirely in a proximal half of the sheath adjacent the sheath proximal end and the exit hole extends through a body portion of the sheath” overcomes the rejection. Examiner respectfully disagrees, as addressed in the annotated figure 1 of the rejection of claim 1, the “proximal half” of the sheath is bordered as the half of the sheath that encompasses the exit hole. Examiner makes notice Applicant provides no special definition of a “proximal half” of a sheath and there is no description of the claimed matter in the specification. 
Applicant’s arguments, filed 12/14/21, with respect to the rejection of claims 29, 31-32 and 42-43 under 35 USC 103 as being unpatentable over Ferguson (US2015/0142050) in view of Cooper (US5683417) have been fully considered but are moot as the amendment overcomes the prior rejection. However, a new grounds of rejection has been made in view of Ferguson (US2015/0142050) in view of Dreyfuss (US2017/0020655).  It is noted the argument made was directed to the teachings of Cooper which are no longer relied upon.
The 112(a) rejections of claims 9, 15 and 31 from the previous office action have not been addressed by Applicant and have been maintained. 


Claim Objections
Claims 29, 31, 32, 42, 43 and 46 are objected to because of the following informalities:  
Claim 29, line 15 recites “a first direction”. The limitation would be understood in view of the disclosure, the claim should recite “the first direction” which was previously recited in lines 12-13.  This appears to be a typographical error
Claims 31, 32, 42, 43 and 46 are objected to based on their dependency from claim 29.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29, 31, 32, 42, 43, 45 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “a first plurality of barbs extending from the suture between the suture proximal end and a mid-portion of the suture, a suture distal end”. It is unclear if the first plurality of barbs extend past the mid-portion of the suture to the suture distal end or terminate at the mid-portion of the suture. For examination purposes the first plurality of barbs is interpreted as terminating at the mid-portion of the suture. 
Claim 31 recites “the entire suture is spaced outward from both an inner diameter of the sheath and an outer diameter of the sheath”. It is unclear how the entire suture is spaced outward from an inner 
Claims 10 and 45 recites “the first distance is at least three times the second distance”. It is unclear how the first distance can be at least three times the second distance when claims 8 and 44, from which claims 10 and 45 depend, respectively; previously claimed “the second distance is at least twice the first distance”. Since the second distance is previously recited as greater than the first distance the scope of the claim is unclear.  It is unclear as to if applicant made a typographical error, or if applicant intended to recite two different limitations.
Claim 32 recites the limitation "the first end of the suture".  There is insufficient antecedent basis for this limitation in the claim.
Claims 42, 43 and 46 are rejected under 35 U.S.C. 112(b) based on their dependency from claim 29. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 45 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 10 and 45 recites “the first distance is at least three times the second distance”. The limitation fails to include all the limitations of the claim from which they depends as claims 8 and 44, from which claims 10 and 45 depend, respectively claim “the second distance is at least twice the first distance”

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, 10, 15, 31, 44 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “a second edge of the exit hole closest to the sheath distal end and opposite the first edge is located a second distance from the sheath distal end and the second distance is at least twice the first distance.” There is no disclosure for the claimed feature. It appears the second edge of the exit hole would be closer to the sheath proximal end than the sheath distal end. Furthermore there is no description in the specification for the claimed feature. 
Claim 10 recites “wherein the first distance is at least three times the second distance”. There is no disclosure for the claimed feature. It appears the first distance of the first edge of the exit hole to the sheath proximal end is less than the distance of the second edge of the exit hole to the sheath distal end from the figures. Furthermore, there is no description in the specification for the claimed feature. Claims 9 and 15 recite “wherein a diameter of the exit hole is approximately equal to a diameter of the sheath”. There is no support for the claimed limitation in Applicant’s disclosure. The suture 12 is intended to pass through an exit hole 26 and the sheath 14, however there is no recitation of the diameter of the exit hole 26 being approximately equal to the diameter of the sheath 14. Therefore, there is no support in the specification for the claimed limitation.  
Claims 9 and 15 recite “the exit hole extends around less than half of a diameter of the sheath”. There is no support for the claimed limitation in Applicant’s disclosure. The proportions of the exit hole to the diameter of the sheath are not supported by the figures or described in the specification. 
Claim 31 recites “the entire suture is spaced outward from both an inner diameter of the sheath and an outer diameter of the sheath”. There is no support for the claimed limitation in Applicant’s disclosure. The suture 12 appears to make contact with the sheath along its length as shown in Fig. 3B of the disclosure. Further, there is no support in the specification for the claimed limitation. 
Claim 44 recites “a second edge of the exit hole closest to the sheath distal end and opposite the first edge is located a second distance from the sheath distal end and the second distance is at least twice the first distance”. There is no disclosure for the claimed feature. It appears the second edge of the exit hole would be closer to the sheath proximal end than the sheath distal end. Furthermore there is no description in the specification for the claimed feature.
Claim 45 recites “wherein the first distance is at least three times the second distance”. There is no disclosure for the claimed feature. It appears the first distance of the first edge of the exit hole to the sheath proximal end is less than the distance of the second edge of the exit hole to the sheath distal end from the figures. Furthermore, there is no description in the specification for the claimed feature. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 8-10 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by McClellan et al (US2014/0128888) (“McClellan”) has been withdrawn in light of applicant’s amendments made December 14, 2021. 
The rejection of claims 29, 31, 32, 42, and 43 under 35 U.S.C. 103 as being unpatentable over Ferguson (US2015/0142050) in view of Cooper (US5683417) has been withdrawn in light of applicant’s amendments made December 14, 2021.


Claims 1, 5, 6, 7, 11, 16-17, and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClellan et al (US2014/0128888) (“McClellan”). 
Regarding claim 1, McClellan discloses a tissue closure assembly (Paragraph [0003]), comprising: 
a sheath (braided sheath 15) having a tubular wall with a substantially constant diameter extending from a sheath proximal end (30, see Fig. 1) to a sheath distal end (35, see Fig. 1) and a first sheath opening (opening at 30, the braid 15 has a hollow core 27 and opening at each end, see Fig. 1, Paragraph [0024]) located at the sheath proximal end (see Fig. 1) is connected by a tubular passage to a second sheath opening (opening 40, see Fig. 1, Paragraph [0025]) located at the sheath distal end, wherein the tubular passage is defined by the tubular wall; and
an exit hole (45) extending through the tubular wall (see Fig. 1) and located in the sheath between the sheath proximal end and the sheath distal end (see Fig. 1), wherein the exit hole is located entirely in a proximal half of the sheath adjacent the sheath proximal end (Note: the distal half of the sheath is considered the portion of the sheath before the opening in which all the sides of the tubular wall diameter may contact the barb, and the remainder of the sheath is considered the proximal half. see annotated Fig. 1) and the exit hole extends through a body portion of the sheath (see Fig. 1); and
a suture having a suture proximal end (25, see Fig. 1) and a suture distal end (55, see Fig. 1) with the suture proximal end fixed to the first sheath opening (the two sections 25 and 30 are fixed together, Paragraph [0024]) to form an adjustable loop, wherein a plurality of barbs (protrusions 60, Paragraph [0026], see Fig. 1) on the suture permit movement of the suture in a first direction relative to the sheath and restrict movement in a second direction relative to the sheath (Paragraph [0026]). 

    PNG
    media_image1.png
    607
    600
    media_image1.png
    Greyscale

Regarding claim 5, McClellan discloses the tissue closure assembly of claim 1, wherein the suture proximal end is fixedly received within the sheath at the sheath proximal end (Paragraph [0024], see Fig. 1).
Regarding claim 6, McClellan discloses the tissue closure assembly of claim 5, wherein the suture is fixedly attached to the sheath with an adhesive (Paragraph [0024]). 
Regarding claim 7, McClellan discloses the tissue closure assembly of claim 5, wherein the suture distal end is received in the sheath distal end (see Fig. 1).  Regarding the exit hole as including a circular profile, as a profile is the outline of something, circular means of or relating to a circle, and as circles have rounded corners, the exit hole of McCellan (see Fig. 1) is considered to include a circular profile.
Regarding claim 33, McClellan discloses the tissue closure assembly of claim 1, McClellan further discloses wherein the sheath is made of a polymer material (Paragraph [0022]). 
distal end (see Fig. 1) and a leader suture is attached to a distal end of the cap (85, see Fig. 1).
Regarding claim 11, McClellan discloses a method, comprising:
attaching a first piece of tissue (tissue on first end of body part, Paragraph [0006]) to a second piece of tissue (tissue on second end of body part, Paragraph [0006]) via a flexible construct (made of flexible materials, and able to transition Paragraph [0022; 0025]) including: 
a sheath (braid 15) having a tubular wall with a substantially constant diameter extending from a  sheath proximal end (30, see Fig. 1) to a sheath distal end (35, see Fig. 1) with a first sheath opening (opening at 30, the braid 15 has a hollow core 27 and opening at each end, see Fig. 1, Paragraph [0024]) located at the sheath proximal end (see Fig. 1) connected by a tubular passage to a second sheath opening (opening 40, see Fig. 1, Paragraph [0025]) located at the sheath distal end (see Fig. 1), wherein the tubular passage is defined by the tubular wall; 
an exit hole (45) extending through the tubular wall and located in the sheath between the sheath proximal end and the sheath distal end, wherein the exit hole is located entirely in a proximal half of the sheath adjacent the sheath proximal end and the exit hole extends through a body portion of the sheath (see annotated Fig. 1 from the rejection of claim 1)
a barbed suture (20) having a plurality of barbs (protrusions 60, Paragraph [0026], see Fig. 1) located between a suture proximal end (25, see Fig. 1) and a suture distal end (55, see Fig. 1) with the suture proximal end fixed to the first sheath opening to form an adjustable loop (the two sections 25 and 30 are fixed together, Paragraph [0024]), wherein the suture distal end is inserted in the second sheath opening when a diameter of the second distal sheath end is in an unexpanded configuration (end 25 of suture 20 is placed inside end 30 of the braid 15, when it is in the “open” configuration, Paragraph [0024]; where the “open” configuration is interpreted as the “unexpanded configuration”; otherwise, the braid 15 can only be tightened from the rest configuration and is therefore never expanded; therefore, the sheath has a fixed diameter and is always in the unexpanded configuration) and the plurality of barbs permit movement of the barbed suture in a first direction relative to the sheath and restrict movement in a second direction relative to the sheath (Paragraph [0026])

Regarding claim 17, McClellan discloses the method of claim 11; wherein the first piece of tissue and the second piece of tissue are portions of the same tissue (the device is used to join two portions of a cut tendon, Paragraph [0042]).
Regarding claim 35, McClellan discloses the method of claim 11, wherein the sheath is made of a polymer material (Paragraph [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over McClellan (US2014/0128888).  It is noted that the rejection of claim 7 is an alternative to the one presented above.
Regarding claim 7, McClellan discloses the tissue closure assembly of claim 5, wherein the suture distal end is received in the sheath distal end (see Fig. 1).  Regarding the exit hole as including a circular profile, as discussed above, the exit hole of McCellan is considered to include a circular profile.   Alternatively, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the exit hole of McCllelan to have a circular profile for the purpose of passing the suture end through the hole, since applicant has not disclosed that having a hole with a circular profile provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs, i.e. either design would allow the suture to pass through.  Furthermore, absent a teaching as to criticality that the In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 8, McClellan discloses the tissue closure assembly of claim 1, wherein a first edge of the exit hole (second opening 45, see Fig. 1) closest to the sheath proximal end is located a first distance from the sheath proximal end (see annotated Fig. 1A) and a second edge of the exit hole closest to the sheath distal end and opposite the first edge (see annotated Fig. 1A) is located a second distance from the sheath distal end. McClellan is silent regarding the second distance is at least twice the first distance. However, as McCellan teaches that the opening will be “some distance from the first opening” (Paragraph [0025]), wherein the opening is shown to be exemplified at different locations on the sheath (Figs. 1 and 3c), one of ordinary skill in the art would understand in view of McCellan that the opening must be somewhere on the sheath, but that the reference is not limiting as to where.  Thus, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the distance between the distal edge of the hole to the distal end of the sheath.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").   Furthermore, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the distance between the distal edge of the hole to the distal end of the sheath to be at least twice that of distance between the proximal edge of the hole to the proximal end of the sheath of McCllelan for the purpose of have the suture extend further through one side of the sheath, since applicant has not disclosed that having the distances between the ends of the sheath and the edges provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

    PNG
    media_image2.png
    603
    601
    media_image2.png
    Greyscale

Regarding claim 9, McClellan discloses the tissue closure assembly of claim 8, wherein the second distal end of the suture is configured to be received within the exit hole (second opening 45, see Fig. 1) and a diameter of the exit hole is approximately equal to a diameter of the sheath (the diameter of the opening 45 is approximately the same diameter as the sheath at least at the entrance of the opening, see Fig. 1).13
McClellan is silent regarding the exit hole extending around less than half of a diameter of the sheath. At the time the invention was made, it would have been an obvious matter of design choice to a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").   
Furthermore, absent a teaching as to criticality that the exit hole extends around less than half of a diameter of the sheath provide a benefit, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McClellan (US2014/0128888) in view of Cooper (US5683417). 
Regarding claim 4, McClellan discloses the tissue closure assembly of claim 1, McClellan further discloses wherein the plurality of barbs is directed towards the suture proximal end (see Fig. 1); yet, is silent regarding the plurality of barbs extend from the suture proximal end to the suture distal end. 
Cooper teaches a barbed suture having a plurality of barbs 28 extending from a first suture distal end and a second suture distal end (see Fig. 2B). Where the suture is inserted into a bulbous portion 26 (interpreted as the claimed sheath) and the barbs of the suture allows the suture to pass one way through the bulbous portion 26 (C3:L5-10). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application was made to have substituted the barbed suture of Cooper for the barbed suture of Cooper because the substituted elements and their respective functions were known in .

Claims 10, 14, 15, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over McClellan (US2014/0128888) in view of Collier et al (US2007/0005110) (“Collier”). 
Regarding claim 10, McClellan discloses the tissue closure assembly of claim 8, wherein the sheath is made of a fibrous material (braid 15 is made of a braided material; Paragraph [0022]). McClellan is silent regarding the first distance is at least three times the second distance. However, as McCellan teaches that the opening will be “some distance from the first opening” (Paragraph [0025]), wherein the opening is shown to be exemplified at different locations on the sheath (Figs. 1 and 3c), one of ordinary skill in the art would understand in view of McCellan that the opening must be somewhere on the sheath, but that the reference is not limiting as to where. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the distance between the proximal edge of the hole to the proximal end of the sheath. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").   Furthermore, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the distance between the distal edge of the hole to the distal end of the sheath to be at least three times of the distance between the distal edge of the hole to the distal end of the sheath of McCllelan for the purpose of have the suture extend further through one side of the sheath, since applicant has not disclosed that having the distances between the ends of the sheath and the edges provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
McClellan is silent regarding at least one of the plurality of barbs extends through an outer diameter of the sheath. Collier teaches a braided barbed suture for joining tissues (Paragraph [0002]). The suture assembly having a barbed filament 52 (suture) and braided filaments 54 (sheath). The barbed filament 52 is drawn through the filaments 54, with the barbs 4 extending outwardly beyond the periphery of the filaments 54 (see Figs. 4, 5; Paragraph [0024]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have at least some of the plurality of barbs of McClellan extend through an outer diameter of the sheath as taught by Collier in order to provide additional bite to further secure the tissue (Collier, Paragraph [0030]).
Regarding claim 14, McClellan discloses the method of claim 11, McClellan further discloses wherein said attaching step includes: engaging an interior wall of the sheath defining the tubular passage with the plurality of barbs to prevent the suture distal end from separating from the sheath (Paragraph [0026]); yet, is silent regarding at least one of the plurality of barbs extends through an outer diameter of the sheath. Collier teaches a braided barbed suture for joining tissues (Paragraph [0002]). The suture assembly having a barbed filament 52 (suture) and braided filaments 54 (sheath). The barbed filament 52 is drawn through the filaments 54, with the barbs 4 extending outwardly beyond the periphery of the filaments 54 (see Figs. 4, 5; Paragraph [0024]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have at least some of the plurality of barbs of McClellan extend through an outer diameter of the sheath as taught by Collier in order to provide additional bite to further secure the tissue (Collier, Paragraph [0030]).
Regarding claim 15, McClellan/Collier discloses the method of claim 14, wherein said attaching step includes: passing the suture distal end through an exit hole (second opening 45, see Fig. 1) in a side of the sheath (see Fig. 12), wherein a diameter of the exit hole is approximately equal to diameter of the sheath (the diameter of the opening 45 is approximately the same diameter as the sheath at least at the the exit hole extending around less than half of a diameter of the sheath. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the exit hole of McCllelan to extend around less than half of a diameter of the sheath for the purpose of have the suture extend through a narrow opening in the sheath, since applicant has not disclosed that having the exit hole extend around less than half of a diameter of the sheath provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs, i.e. either would allow the suture to exit therethrough.  Furthermore, the claimed limitation is considered obvious as "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").   
Furthermore, absent a teaching as to criticality that the exit hole extends around less than half of a diameter of the sheath provide a benefit, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 44, McClellan/Collier discloses the method of claim 14, wherein a first edge of the exit hole (second opening 45, see Fig. 1) closest to the sheath proximal end is located a first distance from the sheath proximal end (see annotated Fig. 1A from the rejection of claim 8) and a second edge of the exit hole closest to the sheath distal end and opposite the first edge (see annotated Fig. 1A from the rejection of claim 8) is located a second distance from the sheath distal end. However, McClellan is silent regarding the second distance is at least twice the first distance. However, as McCellan teaches that the opening will be “some distance from the first opening” (Paragraph [0025]), wherein the opening is shown to be exemplified at different locations on the sheath (Figs. 1 and 3c), one of ordinary skill in the art would understand in view of McCellan that the opening must be somewhere on the sheath, but that the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").   Furthermore, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the distance between the distal edge of the hole to the distal end of the sheath to be at least twice that of distance between the proximal edge of the hole to the proximal end of the sheath of McCllelan for the purpose of have the suture extend further through one side of the sheath, since applicant has not disclosed that having the distances between the ends of the sheath and the edges provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the distances between the ends of the sheath and the edges of the holes provide a benefit, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 45, McClellan/Collier discloses the method of claim 44; yet, is silent regarding wherein the first distance is at least three times the second distance. However, as McCellan teaches that the opening will be “some distance from the first opening” (Paragraph [0025]), wherein the opening is shown to be exemplified at different locations on the sheath (Figs. 1 and 3c), one of ordinary skill in the art would understand in view of McCellan that the opening must be somewhere on the sheath, but that the reference is not limiting as to where. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the distance between the proximal edge of the hole to the proximal end of the sheath. "[W]here the general conditions In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").   Furthermore, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the distance between the distal edge of the hole to the distal end of the sheath to be at least three times of the distance between the distal edge of the hole to the distal end of the sheath of McCllelan for the purpose of have the suture extend further through one side of the sheath, since applicant has not disclosed that having the distances between the ends of the sheath and the edges provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the distances between the ends of the sheath and the edges of the holes provide a benefit, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Claims 29, 31, 32, 42, 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US2015/0142050) in view of Dreyfuss (US2017/0020655).
Regarding claim 29, Ferguson discloses a medical suture assembly which is therefore capable of functioning as a tissue closure assembly (Paragraph [0001]), comprising:
a sheath (14, Paragraph [0020]) having a tubular wall with a substantially constant diameter extending from a sheath proximal end (22, see Fig. 4) to a sheath distal end (26, see Fig. 4) (the sheath has a substantially constant diameter as seen in Fig. 4) and a first sheath opening located at the sheath proximal end is connected by a tubular passage to a second sheath opening located at the sheath distal end (see Fig. 4), wherein the tubular passage is defined by the tubular wall; and
extending through the tubular passage of to the sheath for forming an adjustable loop (loop as shown in Fig. 4 is adjustable dependent on how much the length 20 is pulled through, Paragraph [0021]), wherein the suture includes a suture proximal end (see annotated Fig. 4), 
wherein the suture proximal end and the suture distal end are each movable relative the sheath within an interior diameter defined by the sheath (Paragraph [0021]) and the suture distal end protrudes outward from the first sheath opening and the suture proximal end protrudes outward from the second sheath opening (see annotated Fig. 4);

    PNG
    media_image3.png
    324
    479
    media_image3.png
    Greyscale












Ferguson is silent regarding the suture being a barbed suture,
Having a first plurality of barbs extending from the suture between the first proximal end and a mid-portion of the suture and a suture distal end, and a second plurality of barbs extending from the suture between the suture distal end and the mid-portion of the suture;
Wherein the first plurality of barbs permit movement of the barbed suture in a first direction relative to the sheath and restricts movement in a second direction relative to the sheath;
wherein the second plurality of barbs permit movement of the suture in the second direction relative to the sheath and restrict movement in a first direction relative to the sheath; 
wherein the first plurality of barbs is directed towards the suture distal end and the second plurality of barbs is directed towards the suture proximal end. 
Dreyfuss teaches a suture anchor assembly having a suture surrounded by a sheath. The suture 14 includes a first plurality of barbs 24a and a second plurality of barbs 24b separated by a central region (interpreted as the claimed mid-portion) 26 with no barbs (see annotated Fig. 1 below). The first plurality of barbs 24a and the second plurality of barbs 24b both face inwardly in opposite directions (see Fig. 1, Paragraph [0018]) and would restrict movement relative to the sheath in the opposite direction the barbs are angled (Paragraph [0018]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have substituted the suture with barbs on two sides of the suture of Dreyfuss for the suture of Ferguson since the substitution would have the same predictable result of providing a suture that passes through a sheath and would also provide the added benefit of resisting movement of the sheath in a direction in which the barbs extend toward (Paragraph [0005] of Dreyfuss). This teaching would be beneficial to Ferguson to prevent the loop formed from collapsing to an undesirable amount.  Furthermore, to use one known suture means or another in a suturing device would have been obvious and well within the purview of one of ordinary skill in the art.


    PNG
    media_image4.png
    267
    659
    media_image4.png
    Greyscale

Regarding claim 31, as discussed above, the claimed limitation is unclear.  Regardless, Ferguson/Dreyfuss discloses the tissue closure assembly of claim 29, the modified invention further discloses wherein the entire suture is spaced outward from both an inner diameter of the sheath and an outer diameter of the sheath (the entire suture is spaced outward from both an inner diameter of the sheath and an outer diameter of the sheath as the suture exists outside the sheath and thus is considered spaced apart from any sheath diameters at least when the suture has not been passed through the sheath). 
Regarding claim 32, Ferguson/Dreyfuss discloses the tissue closure assembly of claim 29, the modified invention further discloses wherein a first portion of the suture adjacent the first end of the suture is in an overlapping configuration inside the tubular passage of the sheath with a second portion of the suture adjacent the suture distal end and the first portion is in engagement with the second portion (the first portion adjacent the first suture end and the second portion adjacent the second suture end overlap at a portion at center of the sleeve, see Fig. 4 of Ferguson; otherwise the first and second portions overlap when looking down an axis when both first and second portions of the suture are within the sheath, see Fig. 8 of Ferguson; the portions are engaged by being integral structure).  
Regarding claim 42, Ferguson/Dreyfuss discloses the tissue closure assembly of claim 29, the modified invention further disclose wherein a first portion of the suture includes a first exterior surface that engages a second exterior surface on a second portion of the suture within the tubular passage (the suture portions engage by being within the same sheath, see Fig. 4 of Ferguson).  

Regarding claim 46, Ferguson/Dreyfuss discloses the tissue closure assembly of claim 29, the modified invention further discloses wherein the sheath is translatable along a length of the suture (sheath of Ferguson would translate along the suture of Dreyfuss in the direction of the barbs that permit movement) and the mid-portion of the suture between the first plurality of barbs and the second plurality of barbs is located outside of the tubular passage (the mid-portion of the suture would be outside of the tubular passage of the sheath when the sheath is extended over a plurality of the barbs and not the mid-portion as shown in 4 of Ferguson, wherein the mid-portion would be the loop).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/M.A.M/Examiner, Art Unit 3771             
	

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771